         Case 1:20-cv-01127-JMF Document 29 Filed 04/15/20 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 STATE OF NEW YORK,

                                 Plaintiff,                    No. 20 Civ. 1127 (JMF)
             -v-

 CHAD F. WOLF, in his official capacity as Acting
 Secretary of Homeland Security, et al.,

                                 Defendants.


 R. L’HEUREUX LEWIS-MCCOY et al., on behalf of
 themselves and all similarly situated individuals,
                                                               No. 20 Civ. 1142 (JMF)
                                   Plaintiffs,

              -v-

 CHAD F. WOLF, in his official capacity as Acting
 Secretary of Homeland Security, et al.,

                                  Defendants.


                                    NOTICE OF MOTION

       PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law in Support

of Defendants’ Partial Motion to Dismiss New York’s Complaint and the Class-Action Amended

Complaint, Defendants, by their attorney, Geoffrey S. Berman, United States Attorney for the

Southern District of New York, hereby move this Court for an order dismissing the constitutional

claims from New York’s Complaint and the Lewis-McCoy Plaintiffs’ Amended Complaint

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.
        Case 1:20-cv-01127-JMF Document 29 Filed 04/15/20 Page 2 of 2



Dated: April 15, 2020
       New York, New York

                                   GEOFFREY S. BERMAN
                                   United States Attorney for the
                                   Southern District of New York
                                   Attorney for Defendants

                             By:   /s/ Zachary Bannon
                                   ZACHARY BANNON
                                   ELIZABETH KIM
                                   CHRISTOPHER CONNOLLY
                                   Assistant United States Attorney
                                   86 Chambers Street, 3rd Floor
                                   New York, New York 10007
                                   Tel: (212) 637-2728, 2745, 2761
                                   Fax: (212) 637-2717
                                   Email: Zachary.Bannon@usdoj.gov
                                           Elizabeth.Kim@usdoj.gov
                                           Christopher.Connolly@usdoj.gov




                                      2
